Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-22-00325-CV

                                           IN RE Christina REID

                                      Original Mandamus Proceeding 1

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: July 20, 2022

PETITION FOR WRIT OF MANDAMUS CONDITIONALLY GRANTED

           Relator Christina Reid filed a petition for writ of mandamus complaining of the trial court’s

temporary orders that remove her right to designate the primary residence of her three children and

give that right to Real Party in Interest Patrick Couch. Reid contends the order violates section

156.006(b) of the Texas Family Code because, without sufficient evidence, the orders change the

parent with the right to designate the primary residence of the children during a modification

proceeding.

           We conditionally grant the writ.




1
 This proceeding arises out of Cause No. 2020-CI-18954, styled In the Interest of M.R.C., T.J.C., and C.F.C.,
Children, pending in the 407th Judicial District Court, Bexar County, Texas, the Honorable Martha Tanner presiding.
                                                                                      04-22-00325-CV


                                           BACKGROUND

       During their marriage, Christina Reid and Patrick Couch had three children: M.R., T.J.,

and C.F. At the time of the underlying proceeding, the children’s ages were 16, 14, and 8. Reid

and Couch divorced in April 2021; the decree named each as joint managing conservators with

Reid designated as the parent with the right to designate the primary residence of the children.

       Less than six months later, on October 5, 2021, Couch filed a petition to modify the parent-

child relationship for all three children. Couch’s petition alleged, among other things, that Reid

had failed to abide by multiple sections of the parties’ divorce decree. In an affidavit filed on

October 21, 2021 (the 2021 Affidavit), Couch alleged Reid “knowingly and willfully mentally

abused and alienated” M.R., T.J., and C.F. by making several disparaging comments to M.R. and

C.F. regarding the marital home and child support payments. Couch also alleged Reid refused to

let the children communicate with Couch and withheld C.F.’s medical information from Couch.

The 2021 Affidavit does not contain any specific allegations regarding Reid and T.J.

       On February 2, 2022, Couch filed a motion for temporary orders. In his motion, Couch

requested, inter alia, that he should be named as the parent with the exclusive right to designate

the primary residence of the children. Couch also requested that M.R. and T.J., who are over the

age of twelve, be interviewed in chambers by the trial court. Couch then filed an amended motion

for temporary orders and a new affidavit (the 2022 Affidavit). Couch’s amended motion modified

his request to seek only that M.R. be interviewed in chambers.

       On March 17, 2022, a hearing was held on Couch’s amended motion for temporary orders.

Couch appeared represented by counsel; Reid appeared pro se. At the conclusion of the hearing,

the trial court rendered temporary orders that removed Reid and substituted Couch as the parent

with the right to designate the primary residence of the children. The trial court’s temporary orders

found the orders were “for the safety and welfare and in the best interest of [M.R., T.J., and C.F.].”


                                                 -2-
                                                                                       04-22-00325-CV


       On May 31, 2022, Reid filed her petition for writ of mandamus, to which Couch filed a

response.

                                       STANDARD OF REVIEW

       To be entitled to mandamus relief, Reid must show the trial court committed a clear abuse

of discretion and that Reid has no adequate remedy by appeal. See In re Ford Motor Co., 165

S.W.3d 315, 317 (Tex. 2005) (orig. proceeding) (per curiam). “[A] trial court abuses its discretion

when it acts in an arbitrary or unreasonable manner without reference to guiding rules or

principles.” Samlowski v. Wooten, 332 S.W.3d 404, 410 (Tex. 2011). When assessing the

rendition of temporary orders, “[l]egal and factual sufficiency challenges to the evidence are

relevant factors in assessing whether the trial court abused its discretion.” In re Lee, No. 04-19-

00440-CV, 2019 WL 3642640, at *1 (Tex. App.—San Antonio Aug. 7, 2019, orig. proceeding)

(mem. op.). “Temporary orders, entered while a motion to modify in a suit affecting the parent-

child relationship is pending, are interlocutory and there is no statutory provision for appeal of

these orders.” In re Walser, No. 04-21-00291-CV, 2021 WL 4296048, at *1 (Tex. App.—San

Antonio Sept. 22, 2021, orig. proceeding) (mem. op.).

                                    SIGNIFICANT IMPAIRMENT

       In her first issue, Reid asserts the trial court abused its discretion by rendering temporary

orders that remove her right to designate the primary residence of the children because there is

insufficient evidence that the children’s residing with her significantly impairs their physical health

or emotional development.

A.     Statutory Prerequisite for Change of Designation

       Section 156.006(b) provides, in part, as follows:

       (b) While a suit for modification is pending, the court may not render a temporary
       order that has the effect of creating a designation, or changing the designation, of
       the person who has the exclusive right to designate the primary residence of the


                                                 -3-
                                                                                                         04-22-00325-CV


         child, or the effect of creating a geographic area, or changing or eliminating the
         geographic area, within which a conservator must maintain the child’s primary
         residence, under the final order unless the temporary order is in the best interest of
         the child and:
                   (1) the order is necessary because the child’s present circumstances would
                   significantly impair the child’s physical health or emotional development;
                   [or]
                   ....
                   (3) the child is 12 years of age or older and has expressed to the court in
                   chambers . . . the name of the person who is the child’s preference to have
                   the exclusive right to designate the primary residence of the child.

TEX. FAM. CODE ANN. § 156.006(b)(1), (3).

B.       Parents’ Arguments

         Reid argues Couch’s motion for temporary orders and his accompanying affidavit, even if

taken as true, do not significantly impair the children’s physical health or emotional development.

         Couch contends just the opposite, that his 2021 Affidavit, 2022 Affidavit, and

uncontradicted testimony at the hearing show the children’s present circumstances significantly

impair the children’s physical health and emotional development.

C.       Applicable Law

         1.        Changing Designated Parent

         When a trial court issues an order changing the designation of the parent with the right to

determine the primary residence of a child during the pendency of a modification suit, the trial

court must find that the modification is in the child’s best interest. 2 Id.(b). If the trial court finds

a modification is in the child’s best interest, the trial court is then required to find either “that the


2
  The non-exhaustive factors to determine the best interest of a child include (1) the desires of the child; (2) the
emotional and physical needs of the child now and in the future; (3) the emotional and physical danger to the child
now and in the future; (4) the parental abilities of the individuals seeking custody; (5) the programs available to assist
these individuals to promote the best interest of the child; (6) the plans for the child by the individuals seeking custody;
(7) the stability of the home or proposed placement; (8) the acts or omissions of the parent, which may indicate that
the existing parent-child relationship is not a proper one; and (9) any excuse for the acts or omissions of the parent.
In re C.S., No. 04-20-00421-CV, 2021 WL 5496159, at *3 (Tex. App.—San Antonio Nov. 24, 2021, no pet.) (mem.
op.) (citing Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976)).


                                                           -4-
                                                                                     04-22-00325-CV


children’s living environment with [R]elator may endanger their physical health or significantly

impair their emotional development” or that a child twelve years of age or older has expressed to

the court in chambers the name of the person who is the child’s preference to have the exclusive

right to designate the primary residence of the child. In re Ostrofsky, 112 S.W.3d 925, 929 (Tex.

App.—Houston [14th Dist.] 2003, orig. proceeding); see TEX. FAM. CODE ANN. § 156.006(b)(1),

(3).

       2.       High Burden to Change

       Emphatically, “Texas courts have recognized that the ‘significant impairment’ standard in

section 156.006(b)(1) is a high one . . . requiring evidence of bad acts that are more grave than

violation of a divorce decree or alienation of a child from a parent.” In re Serio, No. 03-14-00786-

CV, 2014 WL 7458735, at *2 (Tex. App.—Austin Dec. 23, 2014, orig. proceeding) (mem. op.);

see In re J.W., No. 02-18-00419-CV, 2019 WL 2223216, at *3 (Tex. App.—Fort Worth May 23,

2019, orig. proceeding) (mem. op.). To satisfy this “high burden,” the movant must “present

evidence of bad acts or omissions committed against the children.” In re Walser, 2021 WL

4296048, at *2. The evidence of bad acts or omissions must be factually and legally sufficient for

each child individually, “[b]ecause each child’s circumstances are different, conditions that could

significantly impair the emotional development of one child may not affect another child as

strongly.” In re Strickland, 358 S.W.3d 818, 822–23 (Tex. App.—Fort Worth 2012, orig.

proceeding.).

       3.       Evidence of Present Circumstances

       Moreover, the statute requires a finding of sufficient evidence for each child that his

“present circumstances—not past circumstances—and evidence that remaining in those

circumstances during the pendency of the custody proceedings would significantly impair their

physical or emotional development.” In re Barker, No. 03-21-00036-CV, 2021 WL 833970, at *7


                                                -5-
                                                                                     04-22-00325-CV


(Tex. App.—Austin Mar. 4, 2021, orig. proceeding) (mem. op.). Thus, specific individual

allegations, supported by sufficient evidence, as to how each child’s physical health or emotional

development will be significantly impaired in their present circumstances is statutorily required.

See id.; see also In re Coker, No. 03-17-00862-CV, 2018 WL 700033, at *5 (Tex. App.—Austin

Jan. 23, 2018, orig. proceeding) (mem. op.).

D.     2021 Affidavit is Not Evidence

       Couch asserts the trial court was within its discretion to consider his 2021 Affidavit filed

shortly after he filed his original petition to modify the parent-child relationship. However, the

2021 Affidavit concerns the children’s circumstances as they existed on October 21, 2021. The

hearing took place on March 17, 2022—one hundred and forty-seven days later. Further, the 2021

Affidavit was not offered or admitted into evidence. See Shah v. Star Anesthesia, P.A., 580 S.W.3d

260, 266 (Tex. App.—San Antonio 2019, no pet.); Ahmed v. Shimi Ventures, L.P., 99 S.W.3d 682,

684 n.2 (Tex. App.—Houston [1st Dist.] 2003, no pet.) (“[A]bsent the parties’ agreement to treat

the affidavits as evidence, affidavits attached to pleadings and not admitted into evidence do not

constitute evidence.”). The 2021 Affidavit, at the time of the hearing on March 17, 2022, was no

evidence of the children’s present circumstances. See In re Barker, 2021 WL 833970, at *7.

E.     2022 Affidavit is Not Evidence

       Couch attached only the 2022 Affidavit to his amended motion for temporary orders. In

the 2022 Affidavit, Couch alleged Reid “knowingly and willfully mentally abused and alienated”

M.R., T.J., and C.F by (1) accusing M.R. of doing drugs, M.R. being molested, M.R. being bribed

by Couch, M.R. being mentally unstable, and Reid taking her anger out on M.R.; (2) refusing to

let M.R. live with Couch; (3) making several disparaging comments about Couch to M.R while

she removed his journal and furniture from M.R.’s room; (4) smothering C.F. with a pillow or her

hand; (5) failing to meet M.R.’s, T.J.’s, and C.F’s educational needs; and (6) refusing to surrender


                                                -6-
                                                                                      04-22-00325-CV


possession of M.R., T.J., and C.F. However, just like Couch’s 2021 Affidavit, the 2022 Affidavit

attached to Couch’s motion was not offered or admitted into evidence during the hearing;

therefore, we do not consider the 2022 Affidavit as evidence in support of the trial court’s ruling.

See Ahmed, 99 S.W.3d at 684 n.2; see also In re E.W., No. 05-01-01463-CV, 2002 WL 1265541,

at *2 (Tex. App.—Dallas June 7, 2002, pet. denied) (not designated for publication).

F.     Testimony at Hearing

       Nevertheless, during the hearing, Couch testified to the validity of the alleged fight between

Reid and M.R., during which Reid allegedly removed furniture from M.R.’s room and blocked

him from leaving the room. Couch also testified to the allegation that, according to what he heard

from M.R., Reid had assaulted C.F. by smothering him. Finally, Couch testified C.F. had a mental

episode because of Reid and that Reid was not meeting the educational needs of all three children.

       We turn now to the present circumstances evidence pertaining to the significant impairment

of the physical health or emotional development of the children. See In re Strickland, 358 S.W.3d

at 822–23.

G.     Evidence of Significant Impairment for M.R.

       Regarding M.R.’s present circumstances, Couch testified that: Reid locked M.R. out of the

house on October 5, 2021, because she was angry with him; M.R. and C.F. have asked Couch if

he is “jacking” with the Internet at Reid’s home; Reid told M.R. about the modification suit but

did not share the details with him; M.R. has been late to school twenty-one times and absent three

times; Reid failed to attend a school meeting for M.R. and T.J.; M.R. is “stressed” when Couch

picks him up for visits; and M.R. does not like to go back to Reid at the end of Couch’s possession

periods.

       Furthermore, Couch testified that M.R. told him that on February 16, 2022, he desired to

live with Couch. When Reid learned about M.R.’s decision, Couch alleges, Reid began arguing


                                                -7-
                                                                                       04-22-00325-CV


with M.R. and removed personal items from his room. Couch asserted that it was during this

argument that Reid physically blocked M.R. from leaving the room and alleged M.R. was doing

drugs, being molested, being bribed by Couch, and was mentally unstable. 3

           Couch’s testimony, without more, does not show that M.R.’s present circumstances

significantly impair his physical health or emotional development. See In re Kyburz, No. 05-15-

01163-CV, 2015 WL 6935912, at *2 (Tex. App.—Dallas Nov. 10, 2015, orig. proceeding) (mem.

op.) (noting that testimony that the children’s clothes did not fit, and they looked “disheveled” was

insufficient to show significant impairment); In re Serio, 2014 WL 7458735, at *2; In re Rather,

No. 14–11–00924–CV, 2011 WL 6141677, at *2 (Tex. App.–Houston [14th Dist.] Dec. 8, 2011,

orig. proceeding) (mem. op.).

           We conclude Couch’s testimony is insufficient to meet the elevated burden to show

significant impairment for M.R. See In re Charles, No. 03-17-00731-CV, 2017 WL 5985524, at

*4 (Tex. App.—Austin Dec. 1, 2017, orig. proceeding) (mem. op.) (finding interference with

visitation, communication; that the child wore dirty or unkempt clothing; and that the child

appeared dirty or unkempt did not rise to a level of showing significant impairment); see also In

re Coker, 2018 WL 700033, at *5.

           Further, there is no indication in the temporary orders that the trial court’s decision was

based on M.R.’s in-chambers interview. Thus, the trial court’s findings rely solely on section

156.006(b)(1), and on this record, there is insufficient evidence of significant impairment.

Therefore, the trial court abused its discretion when it changed the parent with the right to designate

M.R.’s primary residence.




3
    Reid contested these allegations through her controverting testimony.


                                                          -8-
                                                                                     04-22-00325-CV


H.         Evidence of Significant Impairment for C.F.

           Regarding C.F.’s present circumstances, Couch testified that around March 6, 2022, M.R.

told him C.F. and Reid had “gotten in an altercation” and that Reid “physically assaulted” C.F.

Couch asserted that M.R. said it sounded as if Reid was “smothering” C.F. Couch added that C.F.

stated Reid told him that Couch did not want Reid and the children living in the marital home and

that Couch did not pay Reid child support payments. Couch also testified that C.F. has been late

to school eleven times and absent five times. 4

           Couch’s testimony, even if taken as true, does not show that C.F.’s present circumstances

significantly impair his physical health or emotional development. See In re Coker, 2018 WL

700033, at *5 (opining that allegations that a child’s schedule has been inconsistent and that a

parent may be alienating the child or that a parent occasionally does not supervise a child, without

more, does not satisfy the significant impairment standard); In re Escamilla, No. 0402-00258-CV,

2002 WL 1022945, at *2 (Tex. App.—San Antonio May 22, 2002, orig. proceeding) (mem. op.).

I.         Evidence of Significant Impairment for T.J.

           Regarding T.J.’s present circumstances, Couch testified he called T.J. on March 3, 2022

and T.J. asked him questions about Couch and Reid’s child support arrangement. Couch also

testified that T.J. has been late to school twenty times and absent four times. Couch’s testimonial

evidence, without more, does not show that T.J.’s present circumstances significantly impair his

physical health or emotional development. See id.

J.         Abuse of Discretion

           Having reviewed the evidence with respect to each child’s present circumstances, we

conclude it does not meet the high burden to show a significant impairment of the physical health



4
    Reid contested these allegations through her controverting testimony.


                                                          -9-
                                                                                        04-22-00325-CV


or emotional development of any of the children. See In re J.W., 2019 WL 2223216, at *4; In re

Serio, 2014 WL 7458735, at *2.

                                    PREMATURE MODIFICATION

       For her second issue, Reid contends that the trial court abused its discretion by modifying

the exclusive right to designate the primary residence of the children within one year of the entry

of her and Couch’s divorce decree. Because Reid’s first issue was dispositive, we need not address

her second issue.

                                            CONCLUSION

       Because we have concluded that the trial court abused its discretion in rendering the

temporary orders, and Reid does not have an adequate appellate remedy, we conditionally grant

Reid’s requested relief and direct the trial court to vacate its temporary orders of March 17, 2022,

within fifteen days of this opinion. The writ will issue only in the unlikely event that the trial court

does not act in accordance with this opinion.


                                                    Patricia O. Alvarez, Justice




                                                 - 10 -